DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
2.	The application has been amended as follows: 
a) : 	Claim 5, line 1, replace “claim 4” with “claim 1”

 Allowable Subject Matter
3.          Claims 1, 3, 5-8, 10-17 are allowed.
                                                                            Reasons for Allowance
4.    The following is an examiner's statement of reasons for allowance:
5.    Regarding claims 1, 3, 5-7, the prior art failed to disclose or reasonably suggest depositing a photoresist layer over the oxide layer, the photoresist layer having a second etch rate of Y with the given etchant, wherein the ratio of X:Y is less than 4:1; prior to etching the photoresist layer and the oxide layer, patterning the photoresist layer with a grayscale mask, thereby creating a sloped photoresist layer having a sidewall that forms an angle with respect to the substrate surface that is less than or equal to 10 degrees; and etching the photoresist layer and the oxide layer using a plurality of timed etch segments, each etch segment removing a portion of the oxide layer and being separated from a subsequent etch segment by a pause during which the etch process is halted.
 
6.    Regarding claims 8, 10-16, the prior art failed to disclose or reasonably suggest performing a plurality of etch segments, each etch segment etching the photoresist layer and the oxide layer using a same etching etch process, each segment followed by a pause during which the etch process is halted 

7.    Regarding claim 17, the prior art failed to disclose or reasonably suggest the photoresist layer having a second etch rate of Y with the given etchant, wherein the ratio of X:Y is less than 4:1; prior to etching the photoresist layer and the silicon oxide layer using the etchant, patterning the photoresist layer with a grayscale mask; and etching the photoresist layer and the silicon oxide layer using a plasma etching process to form a sloped silicon oxide feature, wherein the etching is performed in a plurality of etch segments that are separated by pauses during which the plasma etching process is halted and the byproducts of the plasma etching process are evacuated, each of the etch segments etching the silicon oxide layer.
Remarks:
8.    The closest prior art is Jung, US 6294805 B1. However, Jung does not teach or suggest the claimed invention, for instance " using a plasma etching process to form a sloped silicon oxide feature, wherein the etching is performed in a plurality of etch segments that are separated by pauses during which the plasma etching process is halted and the byproducts of the plasma etching process are evacuated, each of the etch segments etching the silicon oxide layer”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899